Opinion issued July 29, 2010
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00157-CV
____________
 
HARRIS COUNTY, TEXAS, Appellant
 
V.
 
JESUS KASSIS MUSSA, Appellee
 
 
 

On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 823846
 
 
 

MEMORANDUM
OPINION
          The parties
have filed a joint motion to dismiss their appeal.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).




          All other
pending motions in this appeal are overruled as moot.  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER
CURIAM
Panel consists of Justices Keyes, Hanks , and Higley.